Name: Commission Regulation (EEC) No 2752/92 of 22 September 1992 correcting Regulation (EEC) No 2512/92 fixing, for peas, field beans and sweet lupins, the level of estimated production for the 1992/93 marketing year, the level of actual production for the 1991/92 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/18 Official Journal of the European Communities 23. 9 . 92 COMMISSION REGULATION (EEC) No 2752/92 of 22 September 1992 correcting Regulation (EEC) No 2512/92 fixing, for peas, field beans and sweet lupins, the level of estimated production for die 1992/93 marketing year, the level of actual production for the 1991/92 marketing year, and the adjustment to be made to die amount of the aid 1 . Article 1 reads : 'Article 1 For the 1992/93 marketing year, the estimated produc ­ tion of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 4 247 000 tonnes.' ; 2. Article 2 reads : Article 2 For the 1991 /92 marketing year, the actual production of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 4 325 000 tonnes.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3a (6) thereof, Whereas Commission Regulation (EEC) No 2512/92 (3) fixes, for peas, field beans and sweet lupins, the level of estimated production for the 1992/93 marketing year, the level of actual production for the 1991 /92 marketing year, and the adjustments to be made to the amount of the aid ; Whereas Regulation (EEC) No 2512/92 does not corres ­ pond to the measures presented for the opinion of the Management Committee ; whereas therefore the Regula ­ tion in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2512/92 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28. O OJ No L 180, 1 . 7. 1992, p. 17. (3) OJ No L 250, 29. 8 . 1992, p. 15.